 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   PHILIPS NORTH AMERICA LLC,                       No. 2:21-cv-00876 JAM AC
12                     Plaintiff,
13          v.                                        ORDER
14   ADVANCED IMAGING SERVICES, et
     al.,
15
                       Defendants.
16

17

18          This action was filed on May 13, 2021. ECF No. 1. On May 14, 2021, plaintiff filed a

19   motion for preliminary injunction with a hearing date of July 6, 2021. ECF No. 5. The same day,

20   plaintiff filed a motion for expedited discovery (ECF No. 7) and an ex parte application to shorten

21   time (ECF No. 9), improperly noticed before the district judge. ECF No. 7. The hearings on

22   these motions were vacated and plaintiff was instructed to comply with the local rules and notice

23   the motions before the magistrate judge. ECF No. 13. Plaintiff filed a new combined motion to

24   shorten time/for expedited discovery (ECF No. 15) and noticed the hearing before the

25   undersigned for June 16, 2021. The parties later stipulated to extend the hearing date to June 23,

26   2020. ECF No. 26. The stipulation was granted, and the hearing was taken under submission on

27   the papers. ECF No. 23. The motion is fully briefed. ECF Nos. 16, 28, 29.

28   ////
                                                     1
 1                                I.      RELEVANT BACKGROUND
 2   A.      Factual Allegations of the Complaint
 3           Plaintiff Philips North America LLC (“Philips” or “Plaintiff”) develops, sells, supports,
 4   maintains, and services medical imaging systems, such as computed tomography (CT) systems, x-
 5   ray systems, nuclear medicine systems, PET scanners, magnetic resonance (MR) scanners, and
 6   ultrasound machines used at hospitals and medical centers, including the proprietary hardware,
 7   software, and documentation for such systems. ECF No. 1 at 2. Defendant Advanced Imaging
 8   Services, Inc. d/b/a Advanced Imaging Parts (“AIP”) is a medical device equipment servicing
 9   company that services Philips medical imaging devices, and defendant Wang Xiuyuan a/k/a Sean
10   Wang (“Wang”) is a sales manager at AIP. Id.
11           Plaintiff alleges that AIP, by and through Wang, has (1) received and used Philips’
12   proprietary materials relating to Philips medical imaging systems by fraudulently and without
13   authorization accessing Philips’ proprietary computers and computer networks; (2) has
14   fraudulently created, obtained, and/or used counterfeit, intentionally modified, or otherwise
15   unauthorized Philips access control certificates, authorized versions or copies of which are only
16   made available by Philips to Philips’ developers and engineers and licensed customers; and (3)
17   has used one or more software exploits and hacked Philips’ access controls on Philips’ medical
18   imaging machines to access, without authorization, Philips’ copyright-protected service and
19   diagnostic software on its medical imaging devices, which contain Philips’ trade secrets. Plaintiff
20   brings claims for violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §1030;
21   the California Comprehensive Computer Data Access and Fraud Act (“CDAFA”), Pen. Code, §
22   502; the Digital Millennium Copyright Act (“DMCA”), 17 U.S.C. §§ 1201; the Defend Trade
23   Secrets Act (“DTSA”), 18 U.S.C. § 1836; the California Uniform Trade Secrets Act (“CUTSA”);
24   the California Unfair Trade Practices Act, Cal. Bus. & Prof. Code § 17200 et seq.; and fraud. Id.
25   at 3.
26           Plaintiff seeks to recover damages and obtain a permanent injunction preventing
27   defendants from accessing Philips’ systems and from further disclosing and/or using Philips’
28   confidential and trade secret information. Id.
                                                      2
 1                                    II.      LEGAL STANDARDS
 2          Generally, a party may not conduct discovery before the parties have met and conferred
 3   pursuant to Federal Rule of Civil Procedure 26(f). In re Countrywide Fin. Corp. Derivative
 4   Litig., 542 F. Supp. 2d 1160, 1179 (C.D. Cal. 2008). However, a court may authorize early
 5   discovery “for the parties’ and witnesses’ convenience and in the interests of justice.” Fed. R.
 6   Civ. P. 26(d)(2). The moving party must show good cause for the early discovery. See Semitool,
 7   Inc. v. Tokyo Electron Am., Inc., 208 F.R.D. 273, 276 (N.D. Cal. 2002). “Good cause may be
 8   found where the need for expedited discovery, in consideration of the administration of justice,
 9   outweighs the prejudice to the responding party.” Id. To make this determination, courts often
10   consider factors such as (1) whether a preliminary injunction is pending; (2) the purpose of the
11   discovery request; (3) the breadth of the discovery request; and (4) the burden on the non-moving
12   parties. See American LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1067 (C.D. Cal. 2009).
13                                          III.   DISCUSSION
14   A.     Dispute Background
15          1.      Proposed Early Discovery Requests
16          Plaintiff’s proposed expedited discovery requests are located at Exhibits 1-4 to their
17   memorandum at ECF No. 16. The proposed discovery requests to AIP include the following;
18   identical requests were made to defendant Wang unless otherwise noted by footnote herein.
19          Requests for Production directed to AIP:
20                  DOC. REQUEST NO. 1:
21                  All documents identifying, describing, or referring to methods of
                    accessing Philips Systems or information, including methods of
22                  disabling or circumventing access controls and/or to generate
                    access credentials or certificates for accessing any Philips Systems,
23                  and all documents identifying, describing, or referring to how you
                    acquired or learned of such method.
24
                    DOC. REQUEST NO. 2:
25
                    All documents sufficient to identify every IST Certificate acquired
26                  by you and how it was acquired, including who each IST Certificate
                    was acquired from, how it was acquired, the transaction to acquire
27                  the IST Certificate, the expiration date of each IST Certificate, and
                    every person involved in the acquisition of the IST Certificate.
28
                                                       3
 1                DOC. REQUEST NO. 3:
 2                A native copy of every IST Certificate acquired by you.
 3                DOC. REQUEST NO. 4:
 4                All documents that include the text “sean.wang@philips.com”.
 5                DOC. REQUEST NO. 5:
 6                All documents that include the text “philips@philips.com.”
 7                DOC. REQUEST NO. 6:
 8                All documents that include the text “123@philips.com.”
 9                DOC. REQUEST NO. 7:1
10                All documents regarding your service of a Philips System at: (A)
                  SimonMed Imaging in Beverly Hills, California (B) Providence
11                Saint John's Health Center in Santa Monica, California
12                DOC. REQUEST NO. 8:
13                Documents sufficient to identify the following information for each
                  time you serviced a Philips System:
14
                     Customer name (and primary contractor name if you were
15                    subcontracted);
16                   Customer address;
17                   IST Certificate used and its expiration date;
18                   Make, model, and unique identifiers (e.g., serial numbers) of all
                      machine(s) serviced;
19
                     Location(s) of all machine(s) serviced;
20
                     Employee(s), contractor(s), and/or others who performed
21                    service(s);
22                   Date(s) of service(s) performed;
23                   Service(s) performed;
24                   Philips entitlements to perform such service(s); and
25                   Amounts billed for service(s) performed.
26   ////

27
     1
       The RFP to defendant Wang references only Providence St. John’s Healthcare. ECF No. 15-1
28   at 24.
                                                  4
 1                 DOC. REQUEST NO. 9:
 2                 Any and all scripts, macros, commands, computer applications, key
                   generators, executables, or files you have copied to, installed on, or
 3                 otherwise utilized to access or use Philips Systems, or have
                   provided to third parties to access or use Philips Systems, and all
 4                 documents regarding such scripts, commands, or files.
 5                 DOC. REQUEST NO. 10:2
 6                 A forensic copy of, or the opportunity to inspect, any and all
                   hardware or other physical devices that you have used or have
 7                 provided to third parties for attachment to or interface with Philips
                   Systems in connection with or related to your or third-party access
 8                 to or service of Philips Systems, and all documents regarding such
                   hardware or other physical devices.
 9
                   DOC. REQUEST NO. 11:
10
                   A forensic copy of, or the ability to inspect, any laptop or other
11                 computer utilized by you to gain access to, copy files to, or
                   otherwise modify files on, or provide services to a Philips System.
12
                   DOC. REQUEST NO. 12:
13
                   A forensic copy of, or the ability to inspect, each USB drive,
14                 Philips Smartcard or hardware key utilized by you to gain access to,
                   copy files to, or otherwise modify files on, or provide services to a
15                 Philips System, including but not limited to, Philips Systems at
                   SimonMed Imaging in Beverly Hills, California and Providence
16                 Saint John's Health Center in Santa Monica, California.3
17                 DOC. REQUEST NO. 13:
18                 For each user of each computer within your possession, custody or
                   control, an export of the following Microsoft Windows registry
19                 hive keys or subkeys:
20                    HKEY_LOCAL_MACHINE\SYSTEM\CurrentControlSet\Con
                       trol\ComputerName\.
21
                          HKEY_LOCAL_MACHINE\SYSTEM\CurrentControlSet\
22                         Services\Tcipip\Parameters.
23                        HKEY_CURRENT_USER\Software\Philips4
24   2
       The associated RFP to defendant Wang reads: “A forensic copy of, or the opportunity to
     inspect, any and all hardware or other physical devices, including, but not limited to, a computer
25   named “MS-20170704NIDS.”, and any other devices that you have used or interface with Philips
26   Systems, and all documents regarding such hardware or other physical devices.” ECF No. 15-1 at
     25.
     3
27     The RFP to defendant Wang references only Providence St. John’s Healthcare. ECF No. 15-1
     at 26.
28   4
       The RFP to defendant Wang omits the final two bullet points. Id.
                                                      5
 1                        HKEY_CURRENT_USER\SOFTWARE\Wow6432Node\S
                           oftware\Philips
 2
                   DOC. REQUEST NO. 14:
 3
                   Any document that includes a Philips IST activation code.
 4
                   DOC. REQUEST NO. 15:
 5
                   A copy of any document that includes any of the following terms:
 6                 “FSE: 12345”, “FSE: 137426”, “FSE: 164072”, or “FSE: 176085”.
 7                 DOC. REQUEST NO. 16:5
 8                 A forensic copy of, or the opportunity to inspect, the computer
                   named “MS-20170704NIDS”.
 9
                   DOC. REQUEST NO. 17:
10
                   Documents sufficient to identify any software used by you for the
11                 purpose of or in connection with the servicing of any Philips
                   System.
12
                   DOC REQUEST NO. 18:
13
                   All documents and communications related to 626 Holdings, Inc.
14                 and/or Alexander Kalish.
15          Interrogatories Directed to AIP

16                 INTERROGATORY NO. 1: List all IST Certificates you acquired
                   or generated to access Philips Systems, whether acquired from
17                 Philips or not, and for each IST Certificate:
18                 (i) identify who the IST Certificate was acquired from or who
                   generated it;
19
                   (ii) explain how the IST Certificate was acquired or generated;
20
                   (iii) identify the date the IST Certificate was acquired or generated,
21                 its expiration date, and how the expiration date was set;
22                 (iv) identify any amount paid for the IST Certificate;
23                 (v) describe the transaction through which the IST Certificate was
                   acquired or generated;
24
                   (vi) identify every person involved in the acquisition of the IST
25                 Certificate;
26

27
     5
       The RFP to defendant Wang reads: “All documents that refer to or are related to the computer
28   or device named “MS-20170704NIDS”. ECF No. 15-1 at 26.
                                                 6
 1                   (vii) identify every person to whom you provided the IST
                     Certificate;
 2
                     (viii) identify the username and password used with each IST
 3                   Certificate; and
 4                   (ix) identify every Philips System upon which the IST Certificate
                     was used.
 5
                     INTERROGATORY NO. 2:
 6
                     Identify all persons, including your employees as well as
 7                   contractors and other third parties, whom you have trained or who
                     have trained you, or otherwise provided any information regarding
 8                   how to gain access to Philips Systems, software, or documents, and
                     describe the training that was conducted and the information that
 9                   was provided.
10                   INTERROGATORY NO. 3:
11                   Identify each customer (by facility name and address) where you
                     have serviced Philips Systems or sold Philips Systems or sold parts
12                   for Philips Systems, the dates of such sales or service, and who was
                     involved in such sales or service.
13
                     INTERROGATORY NO. 4:
14
                     Identify each email address that AIP6 used in any way in connection
15                   with its work related to any Philips Systems, including emails used
                     to register IST Certificates, and any other tool, service, or machine
16                   that required an email address.
17                   INTERROGATORY NO. 5:
18                   Identify and list all customers (by facility name and address) on
                     whose Philips Systems you enabled software options. For each such
19                   customer:
20                   (i) identify by make, model, and unique identifiers (e.g., serial
                     number) of the Philips System on which such software was
21                   enabled;
22                   (ii) for each such Philips System, identify the IST Certificate used
                     to enable the software options, and provide the IST Certificate
23                   information requested in response to Interrogatory No. 1;
24                   (iii) identify all internal communications regarding enablement of
                     the software options in the Philips System(s); and
25
                     (iv) identify all communications with the customer regarding
26                   enablement of the software options in the Philips Systems.
27   ////

28   6
         The interrogatory to defendant Wang reads “you” instead of “AIP.” ECF No. 15-1 at 32.
                                                     7
 1          2.      Plaintiffs’ Position
 2          Plaintiff argues that the proposed early discovery is narrowly tailored, reasonable, and
 3   bears directly on its pending Motion for Preliminary Injunction. ECF No. 16 at 4. The goal of
 4   the early discovery is to learn the current scope of defendants’ misconduct. Id. Plaintiff argues
 5   that defendants have been and are continuing to improperly access its systems, and that the
 6   preliminary injunction and associated early discovery go directly to the ongoing abuses. ECF No.
 7   29 at 3. Plaintiffs argue that the proposed early discovery falls into the following categories:
 8                  1. Method of circumventing Philips’ access controls (ROG No. 1;
                    RFP No. 1)
 9
                    2. Fake IST certificates (RFP 2-3;14-15)
10
                    3. Fake IST certificate registration emails (ROG 4; RFP 4-6)
11
                    4. Documents about two known facilities (RFP 7)
12
                    5. Information about unknown facilities that likely will show the
13                  same conduct since Jan. 1, 2020 (ROG 3, 5; RFP 8)
14                  6. Information about the technical tools used to circumvent
                    protections (RFP 9-13, 16-17)
15
                    7. Other possible wrong doers (ROG 2, RFP 18).
16

17   ECF No. 29 at 7.
18          3.      Defendants’ Position
19          Defendants oppose plaintiff’s motion on the ground of untimeliness, arguing that plaintiff
20   was aware of the alleged wrongdoing for more than a year before filing its complaint, and thus
21   any attempt at expedited discovery is a manufactured emergency. ECF No. 28 at 6. Defendants
22   also argue that plaintiff failed to comply with California Civil Code of Procedure § 2019.210,
23   precluding it from discovering information to its trade secret allegations. Id. Defendant further
24   contends that the discovery sought is not as narrowly tailored as plaintiff describes. Specifically,
25   defendants take issue with RFP No. 8 and Interrogatories 3 and 5, which seek information related
26   to all customer names and addresses, locations serviced dates of service performed, and names of
27   employees who ever performed service on a Philips system. ECF No. 28 at 15. Defendants also
28   argue RFPs 1-13, 16-17, and interrogatory 4 are overbroad, allowing plaintiff to obtain all
                                                       8
 1   information on internal and external hard drives, hardware or physical devices, computer
 2   applications, laptops or computers, software and email addresses belonging to defendants. Id. at
 3   16.
 4   B.      Analysis
 5           On review of the parties’ positions and in light of the timeline of this case, the court finds
 6   that plaintiffs have demonstrated good cause to conduct expedited discovery. Plaintiff is seeking
 7   limited discovery directly related to a pending motion for a preliminary injunction aimed at
 8   quelling alleged ongoing abuse of its systems. The court agrees that the requested discovery will
 9   aid in the resolution of the pending motion. See e.g., Quia Corp. v. Mattel, 2010 WL 2179149
10   (N. D. Cal. 2010); see also Advisory Committee Notes to the 1993 amendments to Rule 26(d)
11   (noting that discovery before the Rule 26(f) conference “will be appropriate in some cases, such
12   as those involving requests for a preliminary injunction or motions challenging personal
13   jurisdiction.”). The pendency of the preliminary injunction motion and the related purpose of the
14   proposed discovery both weigh in favor of allowing early discovery. The court is not persuaded
15   by defendants’ timeliness argument, as ongoing abuse is alleged. Nor is the court persuaded by
16   defendant’s trade secret argument; because the preliminary injunction motion and associated early
17   discovery is not predicated on plaintiff’s trade secret cause of action, the court finds this argument
18   inapposite.
19           Though defendant contends that the proposed discovery is not reasonably tailored to the
20   preliminary injunction motion, the court disagrees. Plaintiff has identified how each interrogatory
21   and each request for production is related to the pending motion and thus appropriate for early
22   discovery. The court finds the breadth of the discovery request reasonable, and while there will
23   be a burden on defendants in being required to participate in limited discovery early in the case
24   and on an expedited timeline, that burden is outweighed by the interests of justice. The expedited
25   discovery will aid the court in resolving the preliminary injunction motion and, if necessary,
26   appropriately tailoring any relief ordered. In sum, there is good cause for early discovery in this
27   case.
28   ////
                                                       9
 1                                            IV.     CONCLUSION
 2          The court finds that Philips has shown good cause in that its need for expedited discovery
 3   outweighs any prejudice to defendants Advanced Imaging Services, Inc. d/b/a Advanced Imaging
 4   Parts and Wang Xiuyuan a/k/a Sean Wang. Accordingly, good cause appearing, plaintiff’s
 5   motion to shorten time and for expedited discovery (ECF No. 15) is GRANTED. The pending
 6   motions at ECF Nos. 7 and 9 are duplicative and are STRICKEN as MOOT.
 7          Exhibits 1-4 to Philips’ motion, which are attached at ECF No. 16, Exhibits 1-4, are
 8   hereby deemed served. Defendants shall respond to plaintiff’s requests for production of
 9   documents and things and the propounded interrogatories no later than fourteen (14) days from
10   the date of this order. Philips may, if necessary to clarify any written discovery from defendants,
11   notice a deposition of defendants. Defendants shall appear for that deposition at a mutually
12   agreeable place and time but in no event greater than thirty (30) days from the date of this order.
13          IT IS SO ORDERED.
14   DATED: June 24, 2021
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      10
